Citation Nr: 1415367	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for entitlement to service connection for hearing loss and tinnitus.  

A hearing was held on August 15, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Veteran submitted new evidence at the hearing, along with a waiver of initial RO consideration of that evidence.


FINDINGS OF FACT

1.  The Veteran's hearing loss, considered disabling under VA standards, is the result of an injury, namely noise exposure, incurred in military service.

2.  The Veteran's tinnitus had its onset during military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied with respect to the issues on appeal, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Veteran was afforded a VA audiological examination in November 2010 where the examiner documented objective findings showing hearing acuity which meets the definition for disabled hearing for VA purposes.

At the August 2012 Board hearing, the Veteran described service as a supply specialist in an artillery unit that included working in close proximity to 105 Howitzers which were being fired.  He further testified that he was not issued and did not use ear protection during service.  The Veteran's service records support his contentions of in-service noise exposure, as his DD Form 214 shows that the Veteran had a military occupational specialty of unit supply specialist and shows duty assignment with an artillery unit.  The Veteran's in-service excessive noise exposure is therefore conceded.  

At the November 2010 VA audiological examination, the examiner opined that the Veteran's hearing loss was not caused by or a result of acoustic trauma or experiences in service, because the Veteran's hearing was within normal limits at separation and because there were no complaints of hearing loss found in the service treatment records.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The record also contains a number of private medical opinions.  A September 2010 letter states that the Veteran presented with distinct high frequency sensorineural hearing loss that is indicative of hearing loss caused by noise exposure.  An undated letter from a hearing aid specialist stated that it is reasonable to conclude that the noise the Veteran experienced during military service would have contributed significantly to his hearing problems.  Finally, a private physician interviewed the Veteran and submitted a letter in September 2011 opining that the Veteran's hearing impairment is more likely than not related to his military service.

Accordingly, the Board finds the evidence of record, at the least, to be in relative equipoise.  The evidence in this case being found to be evenly balanced, as required by law and VA regulations, the benefit of the doubt rule is for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is warranted.

IV.  Tinnitus

The Veteran contends that he has tinnitus that began in and is related to service in the military.  The Veteran described work as a supply specialist in an artillery unit that included working in close proximity to 105 Howitzers which were being fired.  He further testified that he first developed ringing in his ears during service, did not have such ringing prior to service, and has experienced tinnitus on a constant basis since being discharged from military service.  The Veteran's service records support his contentions of in-service noise exposure, as his DD Form 214 shows that the Veteran had a military occupational specialty of unit supply specialist and shows duty assignment with an artillery unit.  The Veteran's in-service excessive noise exposure is therefore conceded.  

The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's contention that he has experienced tinnitus since service is further supported by lay statements of record.  A September 2011 letter from a friend/fellow service member states that he attended university with the Veteran immediately following service, and they discussed mutually experienced ringing in their ears that developed for each of them while in service.  The Veteran's wife also wrote that the Veteran has complained of hissing and ringing in his ears ever since she first met him in 1973.  The Board finds the Veteran's contentions of continuously experienced tinnitus since service to be credible.  

The Board notes that the November 2010 VA examiner opined that the Veteran's tinnitus was not caused by or a result of acoustic trauma or experiences in service because the Veteran's hearing was within normal limits at separation and because there were no complaints of tinnitus found in the service treatment records.  The Board finds this examination report to carry little probative weight because the VA examiner appears to have disregarded the Veteran's competent and credible report of subjective ringing in his ears during and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible).  The Board finds more persuasive a September 2011 private medical opinion which states that it is more likely than not that the Veteran's tinnitus is related to his military service, as it takes into account the Veteran's credible statements regarding his in-service noise exposure and subjective experience of tinnitus since service.  

Given the Veteran's current tinnitus, in-service noise exposure, competent and credible statements that he has experienced ringing in his ears since service, and private medical opinions that the Veteran's tinnitus is related to his military service, the Board concludes that a preponderance of the evidence shows that the Veteran's tinnitus arose during service.  Therefore, service connection is warranted.
ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


